—Judgment, Supreme Court, Bronx County (Nicholas Iacovetta, J.), rendered May 9, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing defendant, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
Nothing in the record casts doubt on the voluntariness of defendant’s waiver of the right to testify and there was no reason for the court, sua sponte, to make a personal inquiry of de*298fendant on this matter (see, People v Fratta, 83 NY2d 771; People v Acevedo, 221 AD2d 550, lv denied 87 NY2d 970; People v Richardson, 203 AD2d 932, lv denied 84 NY2d 831).
Defendant’s claims regarding the prosecutor’s summation comments are unpreserved for review (see, People v Rivera, 73 NY2d 941, 942), and we decline to review them in the interest of justice. Were we to review these claims, we would find that the prosecutor’s comments were responsive to those made by defense counsel that attacked the police officers’ motives and credibility (see, People v Irizarry, 223 AD2d 411, lv denied 88 NY2d 849). Concur—Ellerin, J. P., Wallach, Nardelli and Mazzarelli, JJ.